                                 Case 2:20-cv-04627-SVW-PJW Document 16 Filed 10/29/20 Page 1 of 2 Page ID #:114




                             1
                             2
                             3
                             4
                             5
                             6
                             7
                             8
                                                       UNITED STATES DISTRICT COURT
                             9
                            10
                                                     CENTRAL DISTRICT OF CALIFORNIA

                            11
                            12     LUANNE BEAN, an                       Case No.: 2:20-cv-04627-SVW-PJW
                                   individual,                           Assigned for all purposes to the
                            13                                           Hon. Stephen V. Wilson
                            14                 Plaintiffs,
                                        v.                            ORDER GRANTING PARTIES’
                            15
                                                                      JOINT STIPULATION TO DISMISS
                            16     MWH CONSTRUCTORS, INC., a          ENTIRE ACTION WITH
                            17     corporate entity unknown; and DOES PREJUDICE PURSUANT TO FED. R.
                                   1 through 50, inclusive,           CIV. P. RULE 41
                            18
                            19                 Defendants.
                            20
                            21
                            22
                            23
Smaili & Associates, P.C.




                            24
                            25
                            26
                            27
                            28
                                    [PROPOSED] ORDER GRANTING PARTIES’ JOINT STIPULATION TO DISMISS ENTIRE ACTION
                                                  WITH PREJUDICE PURSUANT TO FED. R. CIV. P. RULE 41
                                                                          1
                                 Case 2:20-cv-04627-SVW-PJW Document 16 Filed 10/29/20 Page 2 of 2 Page ID #:115




                             1           Based on stipulation of the parties, IT IS HEREBY ORDERED that Plaintiff
                             2     Luanne Bean’s entire action as against all parties is dismissed with prejudice,
                             3     pursuant to Federal Rules of Civil Procedure, Rule 41(a)(1)(A)(ii) and Rule
                             4     41(a)(1)(B) and that each party shall bear its own costs and fees.
                             5
                             6           IT IS SO ORDERED
                             7           Dated:   October 29, 2020

                             8
                             9
                            10                                            _______________________________
                            11                                            Honorable Stephen V. Wilson
                                                                          United States District Judge
                            12
                            13
                            14
                            15
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
Smaili & Associates, P.C.




                            24
                            25
                            26
                            27
                            28
                                    [PROPOSED] ORDER GRANTING PARTIES’ JOINT STIPULATION TO DISMISS ENTIRE ACTION
                                                  WITH PREJUDICE PURSUANT TO FED. R. CIV. P. RULE 41
                                                                             2
